Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 10/26/21 have been fully considered but they are not fully persuasive. The amendment and response with regards claims 1-4, 6-7, 9-15, 17-20 are persuasive however the newly presented claims 21-23 are not allowable as will be described below.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Roeder et al. 2015/0073534 in view of Guo et al. 2021/0052364.  Noting the figures below Roeder et al. discloses:

    PNG
    media_image1.png
    403
    441
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    219
    436
    media_image2.png
    Greyscale






    PNG
    media_image3.png
    215
    461
    media_image3.png
    Greyscale


A fenestrated stent system (210) for placement in the aortic bifurcation (functional language see MPEP 2114), the fenestrated stent system comprising: a fenestrated stent having a distal aorta end and a common iliac end, the fenestrated stent comprising a wireframe mesh (see stents 16a-16c) and a single fenestration (see [0048] which states  that the prosthesis may have one or more fenestrations which equates to a single fenestration) sharing a border with at least a portion of the wireframe mesh (see marked up illustrations where the fenestrations share a border noting that the claim does not recite that the fenestration has to be in direct contact with the mesh)  at a point between the distal aorta end and the common iliac end and at least one radiopaque marker (see [0052] and element 35); wherein the fenestrated stent is tapered from the distal aorta end to the common iliac end, and wherein the fenestration comprises a radiopaque wireframe on the fenestration border; 
However Roeder et al. does not specify that the fenestration comprises a radiopaque wireframe on the fenestration border or that the fenestrated stent is an aortic end or a common iliac proximal end. Regarding claim 22 see [0021 and 0038];



Guo et al. teaches a fenestration stent with an opening that comprises a metal ring 130 which is a radiopaque wire which surrounds the opening (see figure 1 and [0064]). It would have been obvious to one having ordinary skill in the art to modify the invention of Roeder et al. and provide a radiopaque wireframe on the fenestration border in or to provide a visual via any material that may be imaged by way of angiography, fluoroscopy, 3D imaging, MRI, to the surgeon during implantation and/or for monitoring the implant and Roeder et al. already envisions the of radiopaque material as noted in [0053].
Regarding claim 23 which Roeder et al does not specifically state that at least one radiopaque marker is a series of radiopaque lines oriented perpendicular to one another on the outer surface.  However noting figure 13 markers 88 do indeed form a line. 
    PNG
    media_image4.png
    187
    176
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Roeder et al. and provide a series of radiopaque lines oriented perpendicular to one another on the outer surface in order to assist with proper alignment of the tubular graft 72 when deployed within a patient (see motivation in [0065]).

Allowable Subject Matter

Claims 1-4, 6-7, 9-15, 17-20 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        November 18, 2021